Citation Nr: 1800781	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  10-46 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating for a lumbar spine disability in excess of 20 percent prior to June 26, 2015 and in excess of 40 percent thereafter.

3.  Entitlement to an initial disability rating for Irritable Bowel Syndrome (IBS) in excess of 10 percent.

4.  Entitlement to an earlier effective date than July 31, 2007 for a grant of service connection for PTSD to include whether there was clear and unmistakable error (CUE) in a November 1999 rating decision.  

5.  Entitlement to an earlier effective date than February 28, 2008 for a grant of service connection for a lumbar spine disability to include whether there was CUE in a November 1999 rating decision.  

6.  Entitlement to an earlier effective date than February 28, 2008 for a grant of service connection for IBS to include whether there was CUE in a November 1999 rating decision.  

7.  Entitlement to an earlier effective date than July 31, 2007 for a grant a Total Disability Based Upon Individual Unemployability (TDIU) to include whether there was CUE in a November 1999 rating decision.  

8.  Entitlement to service connection for a cervical spine disability to include an effective date on the basis of CUE in a November 1999 rating decision.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2008, November 2008, December 2008, and February 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded these matters in May 2014 for further development.  Although the RO certified the issue for appellate review as entitlement to an effective date earlier than February 12, 2009, for TDIU, the Board found that on June 30, 2009, the Veteran provided correspondence sufficient to perfect his appeal of the issues addressed in a May 2009 Statement of the Case regarding claims for increased ratings for PTSD (including an earlier effective date based on CUE), IBS, and a lumbosacral spine disability.  See May 2014 Board Remand Order. 

The issues of (1) entitlement to an earlier effective date for a grant TDIU to include on the basis of CUE in a November 1999 rating decision, (2) entitlement to service connection for a cervical spine disability to include an effective date on the basis of CUE in a November 1999 rating decision, (3) entitlement to an earlier effective date for the grant of service connection for IBS on the basis of CUE in a November 1999 rating decision, and (4) entitlement to an earlier effective date for the grant of service connection for a lumbar spine disability on the basis of CUE in a November 1999 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  However, total social impairment was not shown.

2.  Prior to June 26, 2015, the preponderance of the evidence shows that the Veteran did not have ankylosis of the lumbar spine at any time, and the Veteran's forward flexion of the thoracolumbar spine was greater than 30 degrees.  

3.  Beginning June 26, 2015, the preponderance of the evidence shows that the Veteran's forward flexion of the thoracolumbar spine was no more than 30 degrees.  

4.  The preponderance of the evidence is against a finding that the Veteran experienced incapacitating episodes of Intervertebral Disc Syndrome requiring a prescription for bed rest.  

5.  The Veteran's disability picture for IBS more nearly approximates severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

6.  The November 1999 rating decision that denied the Veteran entitlement to service connection for PTSD was supported by the evidence then of record; and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for the Veteran's PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).  

2.  The criteria for a disability rating in excess of 20 percent for a lumbar spine disability prior to June 26, 2015 and in excess of 40 percent thereafter have not been met.  38 U.S.C. §§ 1101, 1110, 1113 (2012); 38 C.F.R. §§ 4.3; 4.71a, DCs 5235-5243 (2017).  

3.  The criteria for an initial disability rating of 30 percent for IBS have been met.  See 38 U.S.C. §§ 1101, 1110, 1113 (2012); 38 C.F.R. §§ 4.3, 4.114, DC 7319 (2017).  

4.  The November 1999 rating decision that denied the Veteran entitlement to service connection for PTSD does not contain CUE.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.105(a) (2017).

5.  The criteria for an effective date earlier than July 31, 2007 for the grant of service connection for PTSD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155 (in effect prior to March 24, 2015), 3.160, 3.400 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters in June 2009, November 2009, and January 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2017); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board notes that in the May 2014 remand order, the Board requested that the AOJ obtain another VA examination assessing the Veteran's psychological functioning since July 2007.  The AOJ obtained the examination as requested in June 2015.  However, while the Board requested that the examiner provide a full multi-axial diagnosis to include a GAF score, the examiner did not provide this information.  Nevertheless, the Board finds that the AOJ still substantially complied with the May 2014 remand order.  As is further explained below, the VA June 2015 examiner's opinion contains sufficient information in the context of the totality of the evidence to conclude that the Veteran has not experienced total social impairment.  

On appeal after the prior remand, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board notes that the Veteran and his representative were given an opportunity to present an argument identifying any further development necessary in this case.  In an October 2017 Informal Hearing Presentation, the Veteran's representative indicated that he had no additional arguments to present and requested that the Board "please proceed with the adjudication of this appeal."  

In light of the above, the Board finds there has been substantial compliance with its May 2014 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Accordingly, the Board will proceed to adjudicate the Veteran's claims.    

General Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Entitlement for an initial disability rating in excess of 70 percent for PTSD

Rating Principles: PTSD

PTSD is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130, DC 9411.  The rating criteria are as follows:

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the AOJ certified the Veteran's appeal to the Board in March 2014, this claim is governed by the DSM-IV. 

Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

According to the DSM-IV, in relevant part, a GAF score between 31 and 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  
GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).  

Analysis: Initial Disability Rating for PTSD

A September 2008 rating decision granted service connection for PTSD and assigned a 30 percent rating effective July 31, 2007.  After appealing that rating, a February 2010 rating decision assigned a 70 percent rating effective February 12, 2009.  In a February 2017 rating decision, a 70 percent rating was assigned effective July 31, 2007.

The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Resolving all reasonable doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected PTSD in the adjudication of this claim.
The Veteran was afforded a VA examination of his mental health in September 2008.  The Veteran reported military related dreams four nights per week with recurrent episodes of night sweating and restless sleeping.  He reported flashbacks stimulated by certain sounds and smells.  He reported a low interest in social activities and avoided social gatherings.  However, he reported he did go to dinner with his family and friends on regular occasions, maintaining close contact with relatives as well as his children.  He reported increased arousal, chronic insomnia, difficulty falling sleep and staying asleep.  He reported hypervigilance with an over-concern on security including re-checking his house on multiple occasions, and an exaggerated startle reflex.  He reported feeling sad, having decreased energy, poor motivation, and reduced appetite.  

In regard to occupational functioning, the September 2008 VA mental health examiner noted that the Veteran's psychiatric symptoms interfere with the Veteran's ability to work with more than two or three peers.  The examiner noted that the Veteran had marked difficulty maintaining attention and staying on task.  The examiner noted that the Veteran forgot routines that he had known for many years, made numerous on the job mistakes, and was diagnosed as having a past history of occupational impairment due to psychiatric symptoms.  

However, the September 2008 VA mental health examiner also noted that the Veteran was neatly dressed and well groomed.  The Veteran exhibited clear speech at a normal rate with normal content.  He was fully oriented to person, time, and place.  His intellectual functions and cognitive functions were normal.  He denied having suicidal or homicidal thoughts although he did experience irritability.  Insight and judgment were very good.  The Veteran was assessed with a GAF of 45.  

The Veteran was afforded a second VA examination of his mental health in January 2010.  The examiner found that the Veteran had chronic and severe PTSD as well as major depressive disorder, recurrent, moderate to severe secondary to PTSD.  The VA examiner assessed the Veteran was a GAF of 39, which captured a severe level of impairment.  The examiner noted that the Veteran neglects his hygiene and grooming due to his severe PTSD with depression.  Yet, the Veteran reported he was able to shower and shave every other day.  The Veteran reported he could not get out of bed some days and did not eat on a consistent schedule.  He reported limited contact with one or two friends, usually initiated by them.  He reported little contact with his adult children or siblings.  He reported no active suicidal thoughts, but he indicated he had passive suicidal thoughts and was preoccupied with death.  

In regard to occupational and social functioning, the Veteran reported he was not able to work since 2004 after he was laid off.  See January 2010 VA mental health examination.  Due to his severe insomnia, an aspect of PTSD, the Veteran was always tired and unable to concentrate on tasks with sufficient productivity.  The Veteran reported frequent nightmares and panic attacks.  The examiner opined there are very likely brief, dissociative episodes.  The examiner opined that the Veteran would be unemployable due to psychiatric symptoms.  While the examiner noted that the Veteran has significant difficulty with social relationships, the Veteran reported he still maintained friendships with two Vietnam Veterans and stayed in contact with his adult children and siblings.  

The Veteran was afforded a third VA mental health examination in June 2015, which revealed some substantially similar findings.  See May 2014 Board Remand Order.  The June 2015 VA mental health examiner found the Veteran had many psychological symptoms contemplated by a 70 percent rating including a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), a flattened effect, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, and an inability to establish and maintain effective relationships.  While it was reported that the Veteran had an intermittent inability to perform activities of daily living (consistent with a 100 percent rating) including maintenance of minimal personal hygiene, the examiner noted that the Veteran was appropriately groomed and dressed at the time.  

After reviewing the totality of the evidence, the Board finds that the frequency, duration, and severity of the Veteran's symptoms did not result in total occupational and social impairment.  In regard to occupational impairment, the Board notes that there is significant evidence in the VA examinations and treatment records that the Veteran's psychiatric symptoms result in total occupational impairment.  However, even assuming the Veteran did have total occupational impairment throughout the period at issue, the preponderance of the evidence is against a finding of total social impairment contemplated by a 100 percent rating.  In particular, the Board notes that the evidence of record including the Veteran's statements at his VA examinations indicates that Veteran has been able to maintain friendships and relationships with his family members both in-person on occasion and through more regular long-distance contact.  

The Board notes that at the time of the June 2015 mental health examination, the VA examiner did not find that the frequency, duration, and severity of these symptoms caused the Veteran total social impairment contemplated by a 100 percent rating.  While the examiner noted that the Veteran's report suggests that he has been mostly isolated from his family and friends, the examiner also noted situational stressors including the death of one of his friends.  The Veteran noted that distance impeded both close/supportive and conflicted relationships.  The Veteran reported that he initiates calls to his children, and he tended to see his grandchildren on the holidays and birthdays.  The Veteran reported that his children and friends were supportive, and he reported maintaining communication with one of his friends a few times a week after the death of the other friend.  The Veteran denied any significant changes in social functioning since 2007.  To the extent that the Veteran is unable to establish and maintain effective relationships, such symptoms are contemplated by a 70 percent rating.  To establish a higher rating of 100 percent, the evidence must support a finding that the frequency, duration, and severity of the Veteran's symptoms more nearly approximate total social impairment, which is not shown in this case.

In reaching its conclusion in regard to the Veteran's social and occupational functioning the Board carefully considered the totality of the Veteran's symptoms in determining whether a 70 percent rating for PTSD contemplates the frequency, duration, and severity of the Veteran's symptoms.  The Board finds that the frequency, duration, and severity of the Veteran's symptoms more nearly approximated a 70 percent rating than a 100 percent rating during the period at issue.  The Board considered not only the example symptoms enumerated in the rating criteria for each rating percentage, but the Board also considered whether the Veteran manifested symptoms of a similar severity, frequency, or duration in "most areas" applicable to the relevant percentage rating criteria.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board finds that the preponderance of the evidence shows that the Veteran did not have gross impairment in thought processes or communication during the period at issue.  In contrast, pertinent treatment records and VA examinations show the Veteran was often fully oriented to person, time, and place with normal cognitive functions and thought processes.  See, e.g., September 2008 VA mental health examination.  The Board notes that the Veteran sometimes experienced significant symptoms such as impaired abstract thinking, trouble with concentration, disturbances of motivation and mood, difficulty articulating answers, irritability, and an inability to establish and maintain effective relationships.  However, the Board finds these symptoms were of a frequency, duration, and severity contemplated by a 70 percent rating and below.  The Board finds they did not rise to the level of gross impairment contemplated by a 100 percent rating.  

The Board finds the preponderance of the evidence also shows that the Veteran did not experience persistent delusions or hallucinations due the period at issue.  While the January 2010 VA mental health examination contained some speculation about brief dissociative episodes, the Board finds such episodes were not confirmed in subsequent records with the frequency, duration, and severity contemplated by a 100 percent rating.  The Veteran was sometimes noted to exhibit symptoms including hypervigilance, suspiciousness, some intrusive thoughts, and obsessive behavior such as checking the security of his home several times during the evenings.  See, e.g., September 2008 VA mental health examination.  However, the Board finds these symptoms are more akin to the obsessional rituals contemplated by a 70 percent rating and did not appear with the persistence contemplated by a 100 percent rating.  

The Board finds the preponderance of the evidence shows that the Veteran did not exhibit grossly inappropriate behavior during the period at issue.  In contrast, the pertinent treatment records show the Veteran was able to interact appropriately with treatment providers, friends, and relatives.  See, e.g., June 2015 VA mental health examination.  To the extent that the Veteran has a history of increased startle response and impaired impulse control (such as unprovoked irritability with periods of violence), these symptoms are contemplated by a 70 percent rating.  

The Board finds the preponderance of the evidence shows that the Veteran did not present a persistent danger to himself or others during the period at issue.  The Board notes that the Veteran did report episodic suicidal ideation without intent, gestures, or a plan.  See, e.g., June 2015 VA mental health examination.  However, the Board finds the suicidal ideation was not persistent as pertinent treatment records often reported no suicidal or homicidal ideation.  See, e.g., May 2015 Primary Care E & M Note from Philadelphia VA Medical Center (VAMC) (noting the Veteran's mood comes and goes and that the Veteran was not interesting in seeing mental health at the time, and that the Veteran denies suicidal and homicidal ideation).  Notably, a 70 percent rating contemplates suicidal ideation and an inability to maintain effective relationships.  To the extent that the Veteran may pose a danger to himself or others at times, the Board finds that that the treatment records do not show that this would occur with the persistence contemplated by a 100 percent rating.  

The Board finds the preponderance of the evidence does not show that the Veteran had intermittent inability to perform activities of daily living (including maintenance of minimum personal hygiene) during the period at issue.  In contrast, the Veteran usually presented as appropriately dressed and groomed.  See, e.g., June 2015 VA mental health examination.  To the extent that the Veteran neglected his personal appearance or hygiene at times, this is contemplated by a 70 percent rating.

The Board finds that the preponderance of the evidence shows that the Veteran did not experience disorientation to time or place or memory loss for names of close relatives, his own occupation, or own name during the period at issue.  A July 23, 2008 Primary Care Follow-Up note from Philadelphia VAMC revealed that the Veteran was spending time with his son and grandchildren frequently at the time.  While the January 2010 VA mental health examination contained some speculation about brief dissociative episodes, the Board finds such episodes were not confirmed in subsequent records and would not rise to the frequency, duration, and severity contemplated by a 100 percent rating.  The VA examinations revealed only mild memory loss at the most.  Compare June 2015 VA mental health examination (noting mild memory loss) to the September 2008 VA mental health examination (noting the Veteran has excellent memory for remote events).  There are no findings from competent medical professionals to the contrary in the record.  To the extent that the Veteran may have exhibited some short and long-term memory loss including forgetting to complete tasks, these symptoms are contemplated by a 70 percent rating.  

Ultimately, the Board concludes that the preponderance of the evidence shows that the frequency, duration, and severity of the Veteran's symptoms more nearly approximate a 70 percent rating.  Therefore, the Board finds the criteria for a 100 percent disability rating for the Veteran's PTSD have not been met.

Entitlement to a disability rating for a Lumbar Spine Disability in excess of 20 percent prior to June 26, 2015 and in excess of 40 percent thereafter



Rating Principles: Lumbar Spine

The spine is rated under 38 C.F.R. § 4.71a , DCs 5235-5243 according to a General Rating Formula for Disease and Injuries of the Spine (General Formula) unless DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (IVDS Formula).  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Schedular disability ratings are assigned for the spine from 100 percent to 10 percent according to the formulas as follows:

Under the General Formula, a 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Alternatively, under the IVDS Formula, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Under the General Formula, a 40 percent rating contemplates unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Alternatively, under the IVDS Formula, a 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

Under the General Formula, a 50 percent rating contemplates unfavorable ankylosis of the entire thoracolumbar spine.  There is no equivalent rating under the IVDS Formula.

Under the IVDS Formula, a 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no equivalent rating under the General Formula. 

Under the General Formula, a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  There is no equivalent rating under the IVDS Formula.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a (General Formula, Note 1).  

Analysis: Disability Ratings for the Lumbar Spine

A December 2008 rating decision granted service connection for a lumbar spine disability at 10 percent disabling effective February 28, 2008.  The Veteran disagreed with that rating and a May 2009 rating decision assigned a 20 percent rating effective February 28, 2008.  A February 2017 rating decision assigned a 40 percent rating effective June 26, 2015.  

The Veteran was afforded a VA exam of his lumbar spine in November 2008.  The Veteran reported progressively worsening back pain, which was not helped by conservative management.  He rated the pain at a two in a scale of zero to ten at rest and described it as constant and dull in nature at rest.  He denied weakness, stiffness, or fatigability.  He denied that symptoms radiated to his buttocks or extremities.  His gait was normal, and he did not use assistive devices.  He took Percocet two to three times per week without side effects.  

The November 2008 VA spine examiner found no neurological abnormalities, loss of muscle tone, or muscle atrophy.  The active and passive range of motion of the lumbar spine was measured with the use of goniometer.  Forward flexion of the lumbar spine was measured at 0-80 degrees.  Mild pain on motion of the lumbar spine was noted with forward flexion at 70-80 degrees.  There was no additional loss of range of motion with repetitive use, pain, fatigue, weakness, or lack of endurance.  

At the November 2008 VA spine examination, the Veteran reported flare-ups with standing for more than half of an hour, lifting objects in excess of twenty pounds, and with frequent bending, change in temperature, driving for more than 30-45 minutes, postural changes, and running.  The pain during a flare-up was reported at a six out of ten and was alleviated with Percocet and rest.  The frequency of flare-ups was one to two times per week lasting up to two hours in duration.  The examiner opined that the Veteran had an additional 40 percent limitation of his daily activities during a flare-up.  However, the November 2008 VA spine examiner found that the Veteran had not experienced incapacitating episodes in the past 12 months that required bedrest.  

The Board notes that while the November 2008 VA examination spine findings in regard to forward flexion more nearly approximated the criteria for a 10 percent rating, a 20 percent rating has been assigned taking into account additional limitations due to weakened movement, excess fatigability, incoordination, or painful motion to include during flare-ups as described by the Veteran.  A November 2010 Pharmacy Medication Management Note from Philadelphia VAMC shows that the Veteran reported that his pain symptoms were under control although pain continued to wake him up at night every one to two hours.  

The Board finds that there is no competent medical evidence from the period prior to June 26, 2015 indicating that the Veteran's forward flexion of the thoracolumbar spine was limited to 30 degrees or less even considering the Deluca and Mitchell factors.  Neither the Veteran nor the representative has cited evidence in support of such a finding on appeal, and they have not indicated that further evidentiary development would establish the presence of applicable criteria for a higher rating.  Therefore, the Board finds that the preponderance of the evidence is against a finding that Veteran's disability picture for the lumbar spine more nearly approximated the criteria for a rating in excess of 20 percent prior to June 26, 2015 under DCs 5235-5243.  See 38 C.F.R. § 4.71a.

On June 26, 2015 the Board obtained another VA examination of the Veteran's lumbar spine, which showed many substantially similar functional findings to the November 2008 examination, but the Veteran's forward flexion of the lumbar spine was further limited to less than 30 degree degrees considering the Deluca and Mitchell considerations.  Accordingly, the Board finds that it was first factually ascertainable that the Veteran's disability picture more nearly approximated the criteria for a 40 percent rating as of June 26, 2015.  The Board also finds that there is no evidence of record or contention indicating that the Veteran suffered from ankylosis or incapacitating episodes for which bedrest is prescribed.  See 38 C.F.R. § 4.71a.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximates ratings under DCs 5235-5243 in excess of 20 percent prior to June 26, 2015 and in excess of 40 beginning June 26, 2015.  See 38 C.F.R. §§ 4.7, 4.71a.  
Neither the Veteran nor his representative have presented a contention to the Board on appeal that the Veteran is entitled to additional ratings for associated neurological abnormalities.  See 38 C.F.R. § 4.71a (General Formula, Note 1).  Moreover, the Board finds that the preponderance of the evidence including the VA examinations noted above are against a finding that the Veteran has compensable neurological abnormalities associated with his lumbar spine disability.  While the treatment records indicate the Veteran had radicular complaints in his legs, the VA examinations did not confirm neurological symptoms of even mild severity associated with the lumbar spine.  See, e.g., June 2015 VA spine examination; September 2010 Primary Care Outpatient Note from Philadelphia VAMC.  Abnormalities associated with the cervical spine are not compensable at this time as the Veteran is not service connected for a cervical spine disability (See the Remand below).  Accordingly, the Board concludes that the Veteran's claim for higher disability ratings for his lumbar spine disability must be denied.  
Entitlement to an initial disability rating in excess of 10 percent for IBS

IBS is rated under 38 C.F.R. § 4.114, DC 7319.  A 0 percent rating contemplates symptoms that are mild including disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating contemplates symptoms that are moderate including frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating contemplates symptoms that are severe including diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

After reviewing the totality of the evidence, the Board finds that the Veteran's disability picture for IBS more nearly approximates the criteria for a 30 percent rating.  In particular, the Board notes that the treatment records and VA examinations of record show that the Veteran experienced frequent diarrhea (at times four to five episodes per day) and abdominal distress, which worsened during flare-ups of PTSD symptoms.  See, e.g., June 2015 VA gastrointestinal examination; December 2008 VA examination.  The June 2015 gastrointestinal examiner noted that the Veteran would only be able to do a job with ready access to a bathroom on account of the chronic diarrhea.  

While the June 2015 examiner found the Veteran's symptoms to be only moderate, that assessment was based in part on evidence that the Veteran's symptoms improved with medication.  The Board notes that the rating criteria for IBS do not contemplate the effects of medication.  While the Board gives some weight to the VA examiner's opinion, the Board finds that in the context of the totality of the evidence, the Veteran's symptoms included severe and frequent episodes of diarrhea, which more nearly approximates the criteria for a 30 percent rating.  Accordingly, the Board finds that the Veteran is entitled to an initial disability rating of 30 percent for his service-connected IBS.

Entitlement to an earlier effective date for grant of service connection for PTSD to include on the basis of CUE in a November 1999 rating decision

The Veteran asserts he is entitled to an earlier effective date for his service-connected PTSD on the basis that that there was CUE in the November 1999 rating decision.  See,e.g., February 2008 letter from the Veteran.  

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The amendments, however, are only effective for claims filed on or after March 24, 2015.  As the claim for entitlement to service connection for PTSD was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

VA first received an application for both compensation and a non service-connected pension in April 1999, and the Veteran stated on the filing form that the relevant disability was PTSD.  The Veteran submitted a written statement in support of the claim, which referenced psychological symptoms.  

A June 1999 VA examination revealed diagnoses of PTSD, major depression, and generalized anxiety disorder.  The examiner did not opine that these conditions were at least as likely as not related to the Veteran's service.  While the AOJ requested in May 1999 that the Veteran identify information that could help identify and corroborate a PTSD stressor, the Veteran did not respond to the letter. 

In a November 1999 rating decision, the AOJ denied the Veteran entitlement to service connection for PTSD.  However, the AOJ granted the Veteran entitlement for a non service-connected pension on an extraschedular basis.  Ratings assigned for pension purposes were 0 percent for PTSD, 30 percent for cholecystectomy with severe symptoms, and 20 percent for a herniated disc of the cervical spine.  See November 1999 Rating Decision Codesheet.  

The Board notes that the Veteran did not appeal the November 1999 rating decision, and the Veteran does not now assert that he did.  Further, no new and material evidence was received within one year of the notice of the denial.  VA did not receive any additional correspondence from the Veteran expressing disagreement with the determinations until 2007 aside from some letters addressing adjustments in pension payments based on the Veteran's financial resources over time.  An August 2001 statement from his then representative indicates that the Veteran was working as of August 2001 at a rate of 16 dollars per hour at a ship yard, and the Veteran's pension benefits were therefore terminated on that basis.  The Veteran did not appeal the termination of pension benefits.  Thus, the November 1999 rating decision is considered final.
VA received a request from the Veteran to reopen his previously denied claim for entitlement to service connection for PTSD on July 31, 2007.  38 C.F.R. § 3.155.  The PTSD claim was ultimately reopened and granted in a September 2008 rating decision effective as of the date of the claim for reopening (July 31, 2007).  38 C.F.R. § 3.400.  The Veteran filed a notice of disagreement with that effective date in a February 2009 statement.  The May 2009 statement of the case (SOC) addressed the claim for an earlier effective date, to include whether there was CUE in the November 1999 rating decision.  The Veteran appealed that decision in a June 2009 substantive appeal.  As the Board has determined that the November 1999 rating decision is final, the previous RO determination that is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a).
CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Fugo, 6 Vet. App. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  

In this case, the Veteran has asserted that essentially nothing has changed from 1999 and now except VA's manner and policy regarding how service-connected compensation was determined (particularly in regard to evidentiary development procedures and standards for PTSD claims).  See, e.g., Veteran's August 2013 Statement in Support of Claim; Veteran's June 2008 Statements in Support of Claim (citing VAOPGCPREC 12-1999; 38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f)(1)).  However, as noted above, the relevant law for a CUE claim is the law at the time of the rating decision in question.  Pertinent law and regulations in effect at the time of the November 1999 rating decision provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (1993).  The pertinent law and regulations governing service connection are virtually the same now as they were in 1999.  See, e.g., 38 C.F.R. § 3.303 (2017).

At the time of the November 1999 rating decision, the Veteran had not provided sufficient details about his stressors associated with his PTSD, and the record contained no medical opinion evidence that the PTSD diagnosis (many years after service) was associated with a specific verified in-service stressor.  See 38 C.F.R. § 3.304(f) for pertinent legal criteria as acknowledged and noted by the Veteran in his June 2008 statements.  In pertinent part, the record at the time did not show that the Veteran had engaged in combat with the enemy.  See generally Veteran's Service Records and Veteran's Certificate of Release or Discharge (listing no combat badges).  While the AOJ attempted further development, the Veteran did not respond to requests for information.  Therefore, in the absence of evidence of a nexus between PTSD and service, the Board finds that the evidence under consideration in the November 1999 rating decision would not support a finding of service connection for the Veteran's PTSD.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

While the Veteran alleges the VA did not adequately assist him in developing the claim, the VCAA does not apply to CUE claims because a CUE claim necessarily reviews evidence that was already of record at the time of the challenged decision.  Thus, the fact that certain evidentiary development was not conducted may not form the basis for a CUE claim.  Shockley v. West, 11 Vet. App. 208, 213 (1998).  

The Board notes that if (1) the prior final RO or Board decision was issued between July 14, 1999, and November 9, 2000, (2) the claim was denied on the grounds of not being well-grounded, and (3) a request to readjudicate the claim was received by the claimant by November 9, 2002, then the claim must be addressed on a de novo basis and not treated as a new and material evidence claim.  See Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 7(b)(1), (2) (2000); VAOPGCPREC 03-2001.  In this case, while the AOJ issued its original rating decision in November 1999, it did not state that the basis for denial was that the Veteran's claim was not well grounded.  The claim was denied because the record did not provide a basis for identifying or corroborating the Veteran's PTSD stressors including service in combat, and the Veteran did not respond to a request for additional information.  Moreover, the Veteran did not file a request that the AOJ readjudicate the claim until he filed his July 2007 request for reopening.

In light of the above, the Board concludes that the November 1999 rating decision is final.  The Board finds that the effective date for the grant of service connection for PTSD is correct, as it is the date of the claim for reopening.  At the time of the November 1999 rating decision, there was insufficient evidence of record to establish that the Veteran's PTSD related to his service, and CUE is not shown.  The claim is therefore denied.  


ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied.  

Entitlement to a disability rating for a lumbar spine disability in excess of 20 percent prior to June 26, 2015 and in excess of 40 percent beginning June 26, 2015 is denied.

Entitlement to an initial disability rating for IBS of 30 percent is granted.

The Veteran's claim for entitlement to an effective date earlier than July 31, 2007 for a grant of service connection for PTSD to include whether there was CUE in a November 1999 rating decision, is denied.

REMAND

Service connection was granted for the lumbar spine in a December 2008 rating decision, and for irritable bowel syndrome in a November 2008 rating decision, both effective the date the claims were received on February 28, 2008.  In a February 2009 notice of disagreement, the Veteran disagreed with the effective dates assigned for these grants of service connection, and alleged that the November 1999 rating decision contained CUE.  However, a SOC has not been issued with regard to these matters.  Accordingly, on remand, such should be provided.  
In a November 1999 rating decision, the AOJ awarded the Veteran a pension for non-service connected disabilities including a cervical spine disability.  In a December 2008 rating decision, the AOJ denied the Veteran entitlement to service connection for a cervical spine disability.  In February 2009, VA received a letter from the Veteran expressing disagreement with the December 2008 rating decision and asserting that service connection for his disabilities (including the cervical spine) should be awarded with an effective date back to the filing of a claim in April 1999 based on clear and unmistakable error in the November 1999 rating decision.  Accordingly, a remand for a SOC on this issue is necessary.

Additionally, the Board notes that the Veteran has been awarded a TDIU effective July 31, 2007, the date of filing of his claim for reopening his claim for entitlement to service connection for PTSD.  In this case the Veteran is alleging that the effective date of his TDIU should date back to the filing of his April 1999 disability claims.  Specifically, he contends that in a November 1999 rating decision, the AOJ found he was unemployable and awarded him a pension but not a TDIU.  The pension award was based in part on the Veteran's cervical spine disability.  The Veteran contends that he should have been awarded a TDIU in 1999 because his unemployability was the result of service-connected disabilities and that the award of a pension instead of a TDIU was based on clear and unmistakable error.  Ultimately, the Board finds that a decision on the issue of an earlier effective date for a TDIU based on CUE in the November 1999 rating decision must be deferred until the AOJ reaches a determination in regard to the Veteran's cervical spine disability, lumbar spine disability, and IBS claims as the issues are inextricably intertwined.  
Accordingly, the case is REMANDED for the following action:

The AOJ should review the evidence currently of record and readjudicate the Veteran's claims for entitlement to service connection for a cervical spine disability to include on the basis of CUE in the November 1999 rating decision, earlier effective date for the grant of service connection for a lumbar spine disability based on CUE in the November 1999 rating decision, and earlier effective date for the grant of service connection for IBS based on CUE in the November 1999 rating decision.  If the benefits sought remain denied, the AOJ should provide the Veteran and his representative with a Statement of the Case and return the case to the Board.  The RO should also readjudicate the claim for entitlement to an earlier effective date for the grant of TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


